Order
PER CURIAM:
Myron R. Sanders was convicted by a jury of murder in the second degree, armed criminal action, and resisting arrest. Sanders now appeals the denial of his Rule 29.15 motion, after an evidentiary hearing, and argues that the court erred in denying the motion in that his jury was constituted in violation of section 494.485 and that both trial and appellate counsel were ineffective for failing to know or advise him that, because of this statutory violation, a mistrial was required. We affirm the denial of Sanders’s Rule 29.15 motion. Rule 84.16(b).